                                            Case 4:20-cv-01570-PJH Document 8 Filed 07/31/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                           DEANNA RAE PORTER-HEFT,
                                   7                                                    Case No. 20-cv-01570-PJH
                                                       Plaintiff,
                                   8                                                    ORDER ADOPTING MAGISTRATE
                                                v.                                      JUDGE'S REPORT AND
                                   9                                                    RECOMMENDATION TO DISMISS
                                           SANTA CLARA SHERIFFS                         COMPLAINT WITH LEAVE TO
                                  10       DEPARTMENT, et al.,                          AMEND
                                  11                   Defendants.                      Re: Dkt. No. 5

                                  12          The court has reviewed Magistrate Judge DeMarchi's Report and
Northern District of California
 United States District Court




                                  13   Recommendation Re: Dismissal (Dkt. 5). Plaintiff failed to file any objections to the
                                  14   report. The court finds the report correct, well-reasoned, and thorough. Accordingly, the
                                  15   court adopts the report in full. The court dismisses plaintiff’s complaint with leave to
                                  16   amend. Plaintiff must file any amended pleading by September 11, 2020.
                                  17          Relatedly, for purpose of preparing any such filing, the court directs plaintiff’s
                                  18   attention to the legal assistance services available through its San Jose Division—the
                                  19   Asian Law Alliance’s Federal Pro Se Program—as well as its San Francisco and Oakland
                                  20   Divisions—the Justice and Diversity Center’s Legal Help Center. Plaintiff may make an
                                  21   appointment with either program by calling 408.297.1480 or 415-782-8982. For more
                                  22   information about such services, plaintiff should review the links below.1
                                  23          IT IS SO ORDERED.
                                  24   Dated: July 31, 2020
                                  25                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  26                                                United States District Judge
                                  27
                                       1https://cand.uscourts.gov/pro-se-litigants/the-federal-pro-se-program-at-the-san-jose-
                                  28
                                       courthouse/ and https://cand.uscourts.gov/about/court-programs/legal-help-desks/.
